Hines, J.
On the first trial of this case a verdict was directed by the court in favor of the plaintiff. A judgment refusing a new trial to . the defendant was reversed by this court upon the ground that the direction of the verdict was error. Baxley Hardware Co. v. Morris, 165 Ga. 359. The case was tried again, and the jury returned, without direction, a verdict in favor of the plaintiff. Upon motion for new trial by the defendant the presiding judge granted a new trial. To this judgment the plaintiff excepted. Held, that the grant of a new trial by the presiding judge, after verdict found by the jury, on the second trial, without direction, was the first judgment setting aside an actual finding of the jury, and is subject to the rule that the first grant of a new trial will not be disturbed except where the verdict is demanded by the evidence, notwithstanding the second verdict was in *770favor of the same party and to the same effect as the first one. The reason of this rule that a second concurrent verdict, where no error of law has been committed, should not be disturbed, except in cases where the verdict is strongly and decidedly against the weight of the evidence and manifestly wrong, “is that the jury are the judges of the facts, and when these arbiters have twice spoken, their conclusion should not be lightly set aside.” Jordan v. Dooly, 129 Ga. 392 (58 S. E. 879) ; Mays v. Mays, 33 Ga. App. 335 (126 S. E. 299). The second verdict in favor of the plaintiff not being demanded under the evidence, the judgment of the court granting the new trial will not be reversed.
No. 7130.
July 11, 1929.
Gordon Knox and J. B. Moore, for plaintiff.
J. P. Ilighsmith and Wade II. Watson, for defendants.

Judgment affirmed.


All the Justices concur.